Title: To James Madison from Albert Gallatin, 5 September 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York 5th Septer. 1810
At Mr Astor’s request I enclose a letter which he read to me. I gave him no opinion on the contents. But he desired me to request that if it was not thought proper to give to the person he means to send a recommendatory letter for Mr Adams, the enclosed might be considered as private and not be sent to the Department of State.
I have not yet received the papers for Mr Poinsett; but there having been no opportunity for either Brasils or La Plata, the delay has not been injurious. Whenever they come, your observations will be duly attended to.
The sickness and death of Colo. Few’s only son have within the last week occupied all my time, and prevented my reading with the attention due to it Mr Jefferson’s memoir on the batture. I suppose that my keeping it a week longer will produce no inconvenience, but beg, if you see him, that you will have the goodness to make this apology for the delay.
I understand that Mr Pinkney has recovered near ten thousand £ St. from Brown, but have not heard from him on the subject.

If we can get over the other difficulties respecting West Florida, the business of the custom house will offer none; the laws having been so worded as to include in the districts of Orleans & Mobile whatever we may claim & possess. This was the ground of offence to Yrujo. The law also which authorizes the President to take possession of Louisiana will legally cover any other measures which policy may dictate in relation to that part of West Florida which lies between the Mississipi & the Perdido. But what ground ought generally to be taken consistent with justice, the rights and interests of the U. States, and the preservation of peace, is the difficult question.
Mrs. G. requests to be affectionately remembered to Mrs. Madison. With great respect Your obedt. Servt
Albert Gallatin
